Citation Nr: 0317865	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  02-04 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had service with the Philippine Commonwealth Army 
from September 1941 to April 1942, and with the Regular 
Philippine Army from October 1945 to June 1946.  The veteran 
died in February 1998, at age 79.  He has not been certified 
by the service department as having been a prisoner of war 
(POW).  The appellant herein is the veteran's surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Manila, Philippines, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for the cause of the veteran's death.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the pending appeal has been requested or 
obtained.  

2.  The veteran had no service-connected disabilities during 
his lifetime.  

3.  The veteran died in February 1998, at age 79, as a result 
of acute bacterial pneumonia.  

4.  Acute bacterial pneumonia was not incurred during active 
military service and the veteran's death, almost 52 years 
after service, is not shown by any competent clinical 
evidence to be attributable to any incident, injury or 
disease of military service.  


CONCLUSION OF LAW

Service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1110, 1310, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing that liberalizing 
legislation is applicable to the appellant's claim.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
VCAA provides that VA will make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate 
claims, and requires VA to notify claimants and 
representatives of the evidence necessary to substantiate 
claims.

A review of the claims folder reveals that the RO identified 
the type of evidence necessary to substantiate the 
appellant's claim in correspondence posted in August 2000 and 
December 2000, in the rating decision of April 2001, and in 
the statement of the case in December 2001.  The statement of 
the case additionally contained the laws and regulations 
applicable to VCAA.  The RO identified the type of evidence 
necessary to support her claim and offered to assist her in 
collecting any evidence she might reasonably identify, and 
provided her with medical release forms for release of any 
private medical evidence she might identify.  The appellant 
has been informed of the evidence which she must present and 
the evidence which VA would collect on her behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

All known available evidence relevant to the appellant's 
claim has been collected for review.  The appellant requested 
and was scheduled for a personal hearing but later withdrew 
her request in September 2002.  The duties to assist and 
notify under VCAA have been satisfied.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.

The Board considered referring this case for a medical 
opinion in accordance with 38 U.S.C.A. § 5103A(d)(2).  The 
veteran's death attributable to acute bacterial pneumonia 
some 52 years after active military service is entirely 
unrelated to any identifiable incident, injury or disease of 
active service.  There is a complete absence of any signs or 
symptoms or other objective medical criteria upon which to 
base a competent medical opinion.  

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 1110.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when the diagnosis of chronicity may 
be legitimately questioned.  When chronicity in service is 
not supported, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

To establish service connection for the cause of death, the 
evidence must show that disability incurred in or aggravated 
by service or secondary to other service-connected disability 
either caused or contributed substantially or materially to 
cause death.  For a service-connected disability to be the 
cause of death, it must singly, or with some other condition, 
be the immediate or underlying cause of death, or it must be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient that it 
causally shared in producing death, but rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but even in such 
cases, it must be considered whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ, and was itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether a 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107.  

Analysis:  The veteran separated from service in June 1946 
and he died almost 52 years thereafter in February 1998.  The 
certificate of death indicates that he died of cardiovascular 
arrest, as a result of acute bacterial pneumonia.  There was 
no other cause or contributing factor to death listed in the 
certificate of death.  

During his lifetime, the veteran had no service-connected 
disabilities attributable to service.  The claims folder 
reveals, however, that service connection for various 
disabilities was denied by the RO in rating decisions dated 
from October 1953 through the mid-1990's.  During these 
years, service connection for a cardiovascular accident, 
shrapnel wound, arthritis, hypertension, benign prostatic 
hypertrophy, rheumatism, malaria, and pulmonary tuberculosis 
had been denied.  Over these years, there was no claim of 
service connection for acute bacterial pneumonia.  

The available service medical records and service personnel 
records do not indicate that the veteran had pneumonia or 
some form of chronic disease associated with pneumonia during 
service.

Subsequent to the veteran's death, the appellant submitted 
certain private medical evidence beginning in 1994 indicating 
that the veteran had a cerebral vascular accident with left 
hemiparesis and other medical problems associated with such 
stroke.  These records also indicate that the veteran had had 
a previous stroke in 1972, years after military service.  
These records indicate that the veteran continued to receive 
treatment for the residuals of his stroke in 1994 through the 
remainder of his lifetime.  In 1994, he was provided surgery 
for a recurrent left inguinal hernia.   In 1996 he was 
treated for acute gastroenteritis; however, none of these 
private medical records from the mid-1990's forward reflect 
treatment for any disease or injury reasonably related to any 
incident, injury, or disease of active military service.  
These records contain no indication that the veteran had some 
form of chronic pneumonia.  

In pursuing her present claim, the appellant has argued that 
the veteran died as a result of disease or injury incurred or 
aggravated as a POW at Camp O'Donnell in the Philippines 
during World War II.  Service department records do not show 
that the veteran was a prisoner of war nor has the service 
department certified that the veteran was a prisoner of war.  
Additionally, pneumonia, as the sole cause of death, is not 
listed as a disease which is presumed by law and regulation 
to be related to POW status in accordance with 38 C.F.R. 
§ 3.309(c).  

The preponderance of the evidence of record is against the 
appellant's claim of service connection for the cause of the 
veteran's death.  The veteran's death in 1998 from acute 
bacterial pneumonia is not shown by any competent evidence to 
be related to any incident, injury or disease of his active 
military service over 50 years earlier.  There is no evidence 
that a chronic form of pneumonia was incurred in service nor 
is there any clinical evidence of chronic symptoms of 
pneumonia during the decades following service.  Instead, the 
evidence does show that the veteran unfortunately had 
deteriorating health in his later years culminating in a 
cardiovascular accident in the mid-1990's for which he 
required continuing treatment until his death at age 79 in 
1998.  His death from pneumonia, however, is shown to be 
entirely unrelated to any incident of military service, 
decades earlier.  Accordingly, the appellant's claim must be 
denied.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



__________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


